Exhibit 10.72

EXECUTION VERSION

 

 

SECURITY AGREEMENT

dated as of

May 16, 2011

among

EAGLE PARENT, INC.,

and

EGL HOLDCO, INC.,

and

CERTAIN SUBSIDIARIES

IDENTIFIED HEREIN,

collectively, the Initial Grantors,

and

ROYAL BANK OF CANADA,

as Collateral Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE   ARTICLE I    DEFINITIONS    SECTION 1.01    Credit Agreement   
  1    SECTION 1.02    Other Defined Terms      1    ARTICLE II    PLEDGE OF
SECURITIES    SECTION 2.01    Pledge      2    SECTION 2.02    Delivery of the
Pledged Collateral      3    SECTION 2.03    Representations, Warranties and
Covenants      4    SECTION 2.04    Certification of Limited Liability Company
and Limited Partnership Interests      5    SECTION 2.05    Registration in
Nominee Name; Denominations      5    SECTION 2.06    Voting Rights; Dividends
and Interest      5    SECTION 2.07    Uncertificated Securities      7   
ARTICLE III    SECURITY INTERESTS IN PERSONAL PROPERTY    SECTION 3.01   
Security Interest      7    SECTION 3.02    Representations and Warranties     
9    SECTION 3.03    Covenants      10    SECTION 3.04    Other Actions      11
   ARTICLE IV    REMEDIES    SECTION 4.01    Remedies upon Default      12   
SECTION 4.02    Application of Proceeds      14    ARTICLE V    SUBROGATION AND
SUBORDINATION    SECTION 5.01    Contribution and Subrogation      14    SECTION
5.02    Subordination      14    ARTICLE VI    MISCELLANEOUS    SECTION 6.01   
Notices      15   

 

-i-



--------------------------------------------------------------------------------

SECTION 6.02    Waivers; Amendment      15    SECTION 6.03    Collateral Agent’s
Fees and Expenses; Indemnification      15    SECTION 6.04    Successors and
Assigns      16    SECTION 6.05    Survival of Agreement      16    SECTION 6.06
   Counterparts; Effectiveness; Several Agreement      16    SECTION 6.07   
Severability      17    SECTION 6.08    Right of Set-Off      17    SECTION 6.09
   Governing Law; Jurisdiction      17    SECTION 6.10    WAIVER OF JURY TRIAL
     17    SECTION 6.11    Headings      18    SECTION 6.12    Security Interest
Absolute      18    SECTION 6.13    Termination or Release      18    SECTION
6.14    Additional Grantors      19    SECTION 6.15    Collateral Agent
Appointed Attorney-in-Fact      19    SECTION 6.16    General Authority of the
Collateral Agent      19   

 

Schedules    SCHEDULE I    Pledged Equity; Pledged Debt SCHEDULE II   
Perfection Information Exhibits    EXHIBIT I    Form of Security Agreement
Supplement

 

-ii-



--------------------------------------------------------------------------------

SECURITY AGREEMENT

SECURITY AGREEMENT dated as of May 16, 2011, among EAGLE PARENT, INC., a
Delaware corporation, EGL HOLDCO, INC., a Delaware corporation, and the other
Persons listed on the signature pages hereof (collectively, the “Initial
Grantors”), certain subsidiaries of the Borrower from time to time party hereto
and ROYAL BANK OF CANADA (“RBC”), as Collateral Agent for the Secured Parties.

Reference is made to the credit agreement dated as of May 16, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among EAGLE PARENT, INC., a Delaware corporation (the “Borrower”), EGL HOLDCO,
INC., a Delaware corporation (“Holdings”), RBC, as administrative agent (in such
capacity, the “Administrative Agent”), and collateral agent (in such capacity,
the “Collateral Agent”), RBC, as swing line lender (in such capacity, the “Swing
Line Lender”), each Lender from time to time party thereto and the other parties
party thereto. The Lenders have agreed to extend credit to the Borrower and the
Hedge Banks have agreed to enter into the Secured Hedge Agreements subject to
the terms and conditions set forth in the Credit Agreement. The obligations of
the Lenders to extend such credit and of the Hedge Banks to enter into the
Secured Hedge Agreements are conditioned upon, among other things, the execution
and delivery of this Agreement. Holdings and each other Grantor are Affiliates
of the Borrower, will derive substantial benefits from the extension of credit
to the Borrower pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders to extend such credit and
the Hedge Banks to enter into Secured Hedge Agreements. Accordingly, the parties
hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Credit Agreement.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Credit Agreement. All terms defined in the
New York UCC (as defined herein) and not defined in this Agreement have the
meanings specified therein; the term “instrument” shall have the meaning
specified in Article 9 of the New York UCC.

(b) The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.

SECTION 1.02 Other Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Accounts” has the meaning specified in Article 9 of the New York UCC.

“Agreement” means this Security Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

“Claiming Party” has the meaning assigned to such term in Section 5.01.



--------------------------------------------------------------------------------

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

“Contributing Party” has the meaning assigned to such term in Section 5.01.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“General Intangibles” has the meaning specified in Article 9 of the New York UCC
and includes corporate or other business records, indemnification claims,
contract rights (including rights under leases, whether entered into as lessor
or lessee, Swap Contracts and other agreements), goodwill, registrations,
franchises, tax refund claims and any letter of credit, guarantee, claim,
security interest or other security held by or granted to any Grantor, as the
case may be, to secure payment by an Account Debtor of any of the Accounts.

“Grantor” means, collectively, the Initial Grantors and any Person that executes
and delivers a Security Agreement Supplement pursuant to Section 6.14.

“Initial Grantors” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Perfection Information” means the schedules and attachments substantially in
the form of Schedule II, completed and supplemented as contemplated thereby.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Security Agreement Supplement” means an instrument in the form of Exhibit I
hereto.

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

ARTICLE II

Pledge of Securities

SECTION 2.01 Pledge. As security for the payment or performance, as the case may
be, in full of the Obligations, including the Guaranty, each Grantor hereby
assigns and pledges to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest in, all of such Grantor’s right, title and interest in, to and under
and whether now or hereafter existing or arising (i) all Equity Interests held
by it in each of its Wholly-Owned Subsidiaries, including, without limitation,
the Equity Interests listed on Schedule I and any other Equity Interests in any
Wholly-Owned Subsidiary obtained in the future by such Grantor and the
certificates representing all such Equity Interests

 

-2-



--------------------------------------------------------------------------------

(collectively, the “Pledged Equity”); provided that the Pledged Equity shall not
include (A) Equity Interests of any Unrestricted Subsidiary, (B) Equity
Interests of any De Minimis Foreign Subsidiary, (C) Equity Interests of any
Subsidiary acquired pursuant to a Permitted Acquisition financed with
Indebtedness incurred pursuant to Section 7.03(h) of the Credit Agreement if
such Equity Interests are pledged as security for such Indebtedness and if and
for so long as the terms of such Indebtedness prohibit the creation of any other
Lien on such Equity Interests, (D) Equity Interests in excess of 65% of the
issued and outstanding voting Equity Interests of each Wholly-Owned Foreign
Subsidiary (not otherwise excluded from the Pledged Equity) directly held by the
Borrower or any Subsidiary Guarantor, (E) Equity Interests of any Subsidiary
with respect to which the Administrative Agent and the Borrower have determined
in their reasonable judgment and agreed in writing that the costs of providing a
pledge of such Equity Interests or perfection thereof is excessive in view of
the benefits to be obtained by the Lenders therefrom and (F) any assets the
pledge of which is prohibited by applicable Laws; (ii) (A) the debt securities
owned by it including, without limitation, the debt securities listed opposite
the name of such Grantor on Schedule I, (B) any debt securities obtained in the
future by such Grantor and (C) the promissory notes and any other instruments
evidencing such debt securities (the debt securities referred to in clauses (A),
(B) and (C) of this clause (ii) are collectively referred to as the “Pledged
Debt”); (iii) all other property that may be delivered to and held by the
Collateral Agent; (iv) subject to Section 2.06, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other Proceeds received in respect of, the
securities referred to in clauses (i) and (ii) above; (v) subject to
Section 2.06, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (i), (ii) and (iii) above;
and (vi) all Proceeds of any of the foregoing (the items referred to in
clauses (i) through (v) above being collectively referred to as the “Pledged
Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.

SECTION 2.02 Delivery of the Pledged Collateral.

(a) Each Grantor agrees promptly (and in no event later than any time period set
forth on Schedule I hereto) to deliver or cause to be delivered to the
Collateral Agent, for the benefit of the Secured Parties, any and all Pledged
Securities (other than any uncertificated securities, but only for so long as
such securities remain uncertificated) to the extent such Pledged Securities, in
the case of promissory notes or other instruments evidencing Indebtedness, are
required to be delivered pursuant to paragraph (b) of this Section 2.02.

(b) Each Grantor will cause (i) any Indebtedness for borrowed money (other than
intercompany loans referred to in clause (ii) below) having an aggregate
principal amount in excess of $1,000,000 owed to such Grantor by any Person and
(ii) any intercompany loans made by such Grantor to a Non-Loan Party to be
evidenced by a duly executed promissory note (or pursuant to a global note) that
is pledged and delivered to the Collateral Agent, for the benefit of the Secured
Parties, pursuant to the terms hereof.

(c) Upon delivery to the Collateral Agent, (i) any Pledged Securities shall be
accompanied by stock powers or note powers, as applicable, duly executed in
blank or other instruments of transfer reasonably satisfactory to the Collateral
Agent and by such other instruments and documents as the Collateral Agent may
reasonably request and (ii) all other property comprising part of the Pledged
Collateral shall be accompanied by proper instruments of assignment duly
executed by the applicable Grantor and such other instruments or documents as
the Collateral Agent may reasonably request. Each

 

-3-



--------------------------------------------------------------------------------

delivery of Pledged Securities shall be accompanied by a schedule describing the
securities, which schedule shall be attached hereto as Schedule I and made a
part hereof; provided that failure to attach any such schedule hereto shall not
affect the validity of such pledge of such Pledged Securities. Each schedule so
delivered shall supplement any prior schedules so delivered.

SECTION 2.03 Representations, Warranties and Covenants. Each Grantor represents,
warrants and covenants to and with the Collateral Agent, for the benefit of the
Secured Parties, that:

(a) Schedule I correctly sets forth the percentage of the issued and outstanding
units of each class of the Equity Interests of the issuer thereof represented by
the Pledged Equity and includes all Equity Interests, debt securities and
promissory notes required to be pledged hereunder in order to satisfy the
Collateral and Guarantee Requirement;

(b) Each Grantor has good and valid rights in and title to the Pledged
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent the
Security Interest in such Pledged Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other Person other than
consent or approval that has been obtained.

(c) the Pledged Equity and Pledged Debt (solely with respect to Pledged Debt
issued by a Person other than a Subsidiary of the Grantors, to the best of the
Grantors’ knowledge) have been duly and validly authorized and issued by the
issuers thereof and (i) in the case of Pledged Equity, are fully paid and
nonassessable and (ii) in the case of Pledged Debt (solely with respect to
Pledged Debt issued by a Person other than a Subsidiary of the Grantors, to the
best of the Grantors’ knowledge), are legal, valid and binding obligations of
the issuers thereof;

(d) except for the security interests granted hereunder, each of the Grantors
(i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule I as owned by such Grantors,
(ii) holds the same free and clear of all Liens, other than (A) Liens created by
the Collateral Documents and (B) Liens expressly permitted under the Loan
Documents, (iii) will make no assignment, pledge, hypothecation or transfer of,
or create or permit to exist any security interest in or other Lien on, the
Pledged Collateral, other than (A) Liens created by the Collateral Documents and
(B) Liens expressly permitted under the Loan Documents, and (iv) will use
commercially reasonable efforts to defend its title or interest thereto or
therein against any and all Liens (other than the Liens permitted pursuant to
this Section 2.03(c)), however arising, of all Persons whomsoever;

(e) except for restrictions and limitations imposed by the Loan Documents, or
securities laws generally and except as described in the Perfection Information,
the Pledged Collateral is and will continue to be freely transferable and
assignable, and none of the Pledged Collateral is or will be subject to any
option, right of first refusal, shareholders agreement, charter or by-law
provisions or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect in any manner material and adverse to the Secured
Parties the pledge of such Pledged Collateral hereunder, the sale or disposition
thereof pursuant hereto or the exercise by the Collateral Agent of rights and
remedies hereunder;

(f) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

 

-4-



--------------------------------------------------------------------------------

(g) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary for the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);

(h) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Collateral Agent in accordance
with this Agreement, the Collateral Agent will obtain a legal, valid and
perfected lien upon and security interest in such Pledged Securities as security
for the payment and performance of the Obligations; and

(i) the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Pledged Collateral as set forth herein.

SECTION 2.04 Certification of Limited Liability Company and Limited Partnership
Interests.

Each certificate representing an interest in any limited liability company or
limited partnership controlled by any Grantor and pledged under Section 2.01
shall be delivered to the Collateral Agent.

SECTION 2.05 Registration in Nominee Name; Denominations.

(a) The Collateral Agent, on behalf of the Secured Parties, shall have the right
(in its sole and absolute discretion) to hold the Pledged Securities in its own
name as pledgee, the name of its nominee (as pledgee or as sub-agent) or the
name of the applicable Grantor, endorsed or assigned in blank or in favor of the
Collateral Agent, if an Event of Default shall occur and be continuing and the
Collateral Agent shall give the Borrower notice of its intent to exercise such
rights, and each Grantor will promptly give to the Collateral Agent copies of
any notices or other communications received by it with respect to Pledged
Securities registered in the name of such Grantor.

(b) If an Event of Default shall occur and be continuing and the Collateral
Agent shall give the Borrower notice of its intent to exercise such rights, the
Collateral Agent shall have the right to exchange the certificates representing
Pledged Securities for certificates of smaller or larger denominations for any
purpose consistent with this Agreement and the other Loan Documents.

SECTION 2.06 Voting Rights; Dividends and Interest.

(a) Unless and until an Event of Default shall have occurred and be continuing
and the Collateral Agent shall have notified the Borrower that the rights of the
Grantors under this Section 2.06 are being suspended:

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Securities or the rights
and remedies of any of the Collateral Agent or the other Secured Parties under
this Agreement, the Credit Agreement or any other Loan Document or the ability
of the Secured Parties to exercise the same.

 

-5-



--------------------------------------------------------------------------------

(ii) The Collateral Agent shall execute and deliver to each Grantor, or cause to
be executed and delivered to each Grantor, all such proxies, powers of attorney
and other instruments as each Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity or Pledged Debt, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent
and the Secured Parties and shall be forthwith delivered to the Collateral Agent
in the same form as so received (with any necessary endorsement reasonably
requested by the Collateral Agent).

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Borrower of the suspension of the
rights of the Grantors under paragraph (a)(iii) of this Section 2.06, then all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to paragraph (a)(iii) of
this Section 2.06 shall cease, and all such rights shall thereupon become vested
in the Collateral Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.06 shall be
held in trust for the benefit of the Collateral Agent, shall be segregated from
other property or funds of such Grantor and shall be forthwith delivered to the
Collateral Agent upon demand in the same form as so received (with any necessary
endorsement reasonably requested by the Collateral Agent). Any and all money and
other property paid over to or received by the Collateral Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Collateral Agent in an
account to be established by the Collateral Agent upon receipt of such money or
other property and shall be applied in accordance with the provisions of
Section 4.02. After all Events of Default have been cured or waived and the
Borrower has delivered to the Collateral Agent a certificate to that effect, the
Collateral Agent shall promptly repay to each Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(iii) of
this Section 2.06 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Borrower of the suspension of the
rights of the Grantors under paragraph (a)(i) of this Section 2.06, then all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 2.06, and
the obligations of the Collateral Agent under paragraph (a)(ii) of this
Section 2.06, shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Collateral Agent
shall have the right from time to time following and during the continuance of
an Event of Default to permit the Grantors to exercise such rights. After all
Events of Default have been cured or waived, each Grantor shall have the
exclusive right to exercise the

 

-6-



--------------------------------------------------------------------------------

voting and/or consensual rights and powers that such Grantor would otherwise be
entitled to exercise pursuant to the terms of paragraph (a)(i) of this
Section 2.06 and the Collateral Agent shall have all the obligations it would
otherwise have under paragraph (a)(ii) of this Section 2.06.

(d) Any notice given by the Collateral Agent to the Grantors suspending the
rights of the Grantors under paragraph (a) of this Section 2.06 (i) shall be
given in writing, (ii) may be given with respect to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) of this Section 2.06 in part
without suspending all such rights (as specified by the Collateral Agent in its
sole and absolute discretion) and without waiving or otherwise affecting the
Collateral Agent’s rights to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

SECTION 2.07 Uncertificated Securities. With respect to an uncertificated
security (other than an uncertificated security credited on the books of a
Clearing Corporation of Securities Intermediary) acquired after the Closing Date
and held by any Grantor, such Grantor shall execute, and cause the issuer of
such uncertificated security to duly authorize, execute and deliver to the
Collateral Agent, within 60 days of acquiring such uncertificated security, an
agreement satisfactory in form and substance to the Collateral Agent pursuant to
which such issuer agrees to comply with any and all instructions originated by
the Collateral Agent without further consent by such Grantor and not to comply
with instructions regarding such uncertificated security (and any partnership
interests and limited liability company interests issued by such issuer)
originated by any other Person other than a court of competent jurisdiction.

ARTICLE III

Security Interests in Personal Property

SECTION 3.01 Security Interest.

(a) As security for the payment or performance, as the case may be, in full of
the Obligations, including the Guaranty, each Grantor hereby assigns and pledges
to the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, a security interest (the
“Security Interest”) in all right, title or interest in or to any and all of the
following assets and properties now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Documents;

(iv) all Equipment;

(v) all General Intangibles;

(vi) all Goods

(vii) all Instruments;

(viii) all Intellectual Property;

 

-7-



--------------------------------------------------------------------------------

(ix) all Inventory;

(x) all Investment Property;

(xi) all books and records pertaining to the Article 9 Collateral; and

(xii) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all supporting obligations, collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in (A) motor
vehicles and other assets subject to certificates of title, to the extent a Lien
thereon cannot be perfected by the filing of a UCC financing statement (or
equivalent), letter of credit rights and commercial tort claims, (B) Equity
Interests of any Unrestricted Subsidiary, (C) Equity Interests of any De Minimis
Foreign Subsidiary, (D) Equity Interests of any Subsidiary acquired pursuant to
a Permitted Acquisition financed with Indebtedness incurred pursuant to
Section 7.03(h) of the Credit Agreement if such Equity Interests are pledged as
security for such Indebtedness and if and for so long as the terms of such
Indebtedness prohibit the creation of any other Lien on such Equity Interests,
(E) Equity Interests in excess of 65% of the issued and outstanding voting
Equity Interests of each Wholly-Owned Foreign Subsidiary (not otherwise excluded
from the Pledged Equity) directly held by the Borrower or any Subsidiary
Guarantor, (F) any asset with respect to which the Administrative Agent and the
Borrower have reasonably agreed in writing that the costs of obtaining such a
security interest or perfection thereof are excessive in relation to the value
to the Lenders of the security to be afforded thereby, (G) assets for which a
pledge thereof or a security interest therein is prohibited by applicable Laws,
(H) any cash, deposit accounts and securities accounts (it being understood that
this exclusion shall not effect the grant of the security interest in Proceeds
of the Collateral as set forth herein), or (I) any contract, lease, instrument,
license or other document or any assets subject thereto if (but only to the
extent that) the grant of a security interest therein would (x) constitute a
violation of a valid and enforceable restriction in favor of a third party or
under any law, regulation, permit, order or decree of any Governmental
Authority, unless and until all required consents shall have been obtained (for
the avoidance of doubt, the restrictions described herein shall not include
negative pledges or similar undertakings in favor of a lender or other financial
counterparty) or (y) expressly give any other party in respect of any such
contract, lease, instrument, license or other document, the right to terminate
its obligations thereunder, provided, however, that the limitation set forth in
clause (I) above shall not affect, limit, restrict or impair the grant by a
Grantor of a security interest pursuant to this Agreement in any such Collateral
to the extent that an otherwise applicable prohibition or restriction on such
grant is rendered ineffective by any applicable Laws, including the Uniform
Commercial Code (including the New York UCC) in any applicable jurisdiction.
Each Grantor shall, if requested to do so by the Administrative Agent, use
commercially reasonable efforts to obtain any such required consent that is
reasonably obtainable with respect to Collateral which the Administrative Agent
reasonably determines to be material.

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any initial financing statements (including fixture
filings) with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) indicate the Collateral as all assets of such
Grantor or words of similar effect or being of an equal or lesser scope or with
greater detail, and (ii) contain the information required by Article 9 of the
Uniform Commercial Code or the analogous legislation of each applicable
jurisdiction for the filing of any financing statement or amendment, including
(A) whether such Grantor is an organization, the type of organization and any
organizational identification number issued to such Grantor and (B) in the case
of a financing statement filed as a fixture filing, a sufficient description of
the real property

 

-8-



--------------------------------------------------------------------------------

to which such Article 9 Collateral relates. Each Grantor agrees to provide such
information to the Collateral Agent promptly upon request.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

SECTION 3.02 Representations and Warranties. Each Grantor jointly and severally
represents and warrants to the Collateral Agent and the other Secured Parties
that:

(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other Person other than any
consent or approval that has been obtained.

(b) This Agreement has been duly executed and delivered by each Grantor that is
party hereto. This Agreement constitutes a legal, valid and binding obligation
of such Grantor, enforceable against each Grantor that is party hereto in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity.

(c) The Perfection Information has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is correct and complete in all material respects as of the Closing
Date. The UCC financing statements (including fixture filings, as applicable) or
other appropriate filings, recordings or registrations prepared by the
Collateral Agent based upon the information provided to the Collateral Agent in
the Perfection Information for filing in each governmental, municipal or other
office specified in Section 3 to the Perfection Information (or specified by
notice from such Grantor to the Collateral Agent after the Closing Date in the
case of filings, recordings or registrations required by Section 6.11 of the
Credit Agreement), are all the filings, recordings and registrations (other than
filings required to be made in the United States Patent and Trademark Office and
the United States Copyright Office in order to perfect the Security Interest in
Article 9 Collateral consisting of United States issued patents, United States
registered trademarks and United States registered copyrights, in each case
owned by such Grantor) that are necessary to establish a legal, valid and
perfected security interest in favor of the Collateral Agent (for the benefit of
the Secured Parties) in respect of all Article 9 Collateral in which the
Security Interest may be perfected by filing, recording or registration in the
United States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements. Each Grantor represents and warrants that an
Intellectual Property Security Agreement containing a description of all Article
9 Collateral consisting of intellectual property with respect to issued United
States patents (and patents for which registration applications are pending),
registered United States trademarks (and trademarks for which registration
applications are pending other than trademark applications filed on an
“intent-to-use” basis until such time as a statement of use is filed with and
duly accepted by the United States Patent and Trademark Office) and registered
United States copyrights (and copyrights for which registration applications are
pending), in each case owned by such Grantor, has been delivered to the
Collateral Agent for recording with the United States Patent and Trademark
Office and the United States Copyright Office pursuant to 35 U.S.C. § 261, 15
U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder, as applicable,
to protect the validity of and to establish a legal, va-

 

-9-



--------------------------------------------------------------------------------

lid and perfected security interest in favor of the Collateral Agent, for the
benefit of the Secured Parties, in respect of all Article 9 Collateral
consisting of such intellectual property in which a security interest may be
perfected by recording with the United States Patent and Trademark Office and
the United States Copyright Office, and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary
(other than such actions as are necessary to perfect the Security Interest with
respect to any Article 9 Collateral consisting of patents, trademarks and
copyrights (or registration or application for registration thereof) acquired or
developed after the Closing Date).

(d) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations, including the Guaranty, (ii) subject to the filings described in
Section 3.02(c), a perfected security interest in all Article 9 Collateral in
which a security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code in the relevant jurisdiction and (iii) subject to
Section 3.02(b), a security interest that shall be perfected in all Article 9
Collateral in which a security interest may be perfected upon the receipt and
recording of this Agreement (or a short form thereof or hereof) with the United
States Patent and Trademark Office and the United States Copyright Office, as
applicable (if and to the extent perfection may be achieved by such filing). The
Security Interest is and shall be prior to any other Lien on any of the
Article 9 Collateral, other than (i) any nonconsensual Lien that is expressly
permitted pursuant to Section 7.01 of the Credit Agreement and has priority as a
matter of law and (ii) Liens expressly permitted pursuant to Section 7.01 of the
Credit Agreement.

(e) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 7.01 of the
Credit Agreement. None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the Uniform Commercial
Code (including the New York UCC) in any applicable jurisdiction or any other
applicable laws covering any Article 9 Collateral or (ii) any assignment in
which any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Liens expressly permitted pursuant to
Section 7.01 of the Credit Agreement.

SECTION 3.03 Covenants.

(a) Each Grantor agrees promptly (and, in any event, in sufficient time to
enable all filings to be made within any applicable statutory period, under the
Uniform Commercial Code or otherwise, that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected first priority security interest in all the Article 9
Collateral, for the benefit of the Secured Parties) to notify the Collateral
Agent in writing of any change (i) in legal name of any Grantor, (ii) in the
identity or type of organization or corporate structure of any Grantor, (iii) in
the jurisdiction of organization of any Grantor, or (iv) in its organizational
identification number (in the case of this clause (iv), to the extent an
organizational identification number is required by applicable law to be
disclosed on the UCC financing statements for such Grantor).

(b) Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Article 9 Collateral against
all Persons and to defend the Security Interest of the Collateral Agent in the
Article 9 Collateral and the priority thereof against any Lien not expressly
permitted pursuant to Section 7.01 of the Credit Agreement.

 

-10-



--------------------------------------------------------------------------------

(c) (i) Each quarter, at the time of delivery of quarterly financial statements
with respect to the preceding fiscal year pursuant to Section 6.01 of the Credit
Agreement, the Company shall deliver to the Collateral Agent the information
required pursuant to Sections 1 through 8 of the Perfection Information and
(ii) annually, the Company shall deliver to the Collateral Agent the information
required pursuant to Section 10 of the Perfection Information, or confirm that
there has been no change in such information since the date of such certificate
or the date of the most recent certificate delivered pursuant to this
Section 3.03(c).

(d) The Company agrees, on its own behalf and on behalf of each other Grantor,
at its own expense, to execute, acknowledge, deliver and cause to be duly filed
all such further instruments and documents and take all such actions as the
Collateral Agent may from time to time reasonably request to better assure,
preserve, protect and perfect the Security Interest and the rights and remedies
created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements (including
fixture filings) or other documents in connection herewith or therewith. If any
amount payable under or in connection with any of the Article 9 Collateral that
is in excess of $1,000,000 shall be or become evidenced by any promissory note
or other instrument, such note or instrument shall be promptly pledged and
delivered to the Collateral Agent, for the benefit of the Secured Parties, duly
endorsed in a manner reasonably satisfactory to the Collateral Agent.

(e) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 7.01 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or this Agreement and within a reasonable
period of time after the Collateral Agent has requested that it do so, and each
Grantor jointly and severally agrees to reimburse the Collateral Agent within
ten days after demand for any payment made or any reasonable expense incurred by
the Collateral Agent pursuant to the foregoing authorization. Nothing in this
paragraph shall be interpreted as excusing any Grantor from the performance of,
or imposing any obligation on the Collateral Agent or any Secured Party to cure
or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.

(f) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person, the value of which is in excess of
$1,000,000, to secure payment and performance of an Account, such Grantor shall
promptly assign such security interest to the Collateral Agent for the benefit
of the Secured Parties. Such assignment need not be filed of public record
unless necessary to continue the perfected status of the security interest
against creditors of and transferees from the Account Debtor or other Person
granting the security interest.

(g) Each Grantor (rather than the Collateral Agent or any Secured Party) shall
remain liable (as between itself and any relevant counterparty) to observe and
perform all the conditions and obligations to be observed and performed by it
under each contract, agreement or instrument relating to the Article 9
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the other Secured Parties from and against any and all
liability for such performance.

SECTION 3.04 Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense, to take the following actions with respect to the following Article 9
Collateral:

 

-11-



--------------------------------------------------------------------------------

(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments constituting Collateral and evidencing an amount in excess of
$1,000,000, such Grantor shall forthwith endorse, assign and deliver the same to
the Collateral Agent for the benefit of the Secured Parties, accompanied by such
instruments of transfer or assignment duly executed in blank as the Collateral
Agent may from time to time reasonably request.

(b) Investment Property. Except to the extent otherwise provided in Article II,
if any Grantor shall at any time hold or acquire any certificated securities,
such Grantor shall forthwith endorse, assign and deliver the same to the
Collateral Agent for the benefit of the Secured Parties, accompanied by such
instruments of transfer or assignment duly executed in blank as the Collateral
Agent may from time to time reasonably request. If any securities now or
hereafter acquired by any Grantor are uncertificated and are issued to such
Grantor or its nominee directly by the issuer thereof, upon the Collateral
Agent’s request and following the occurrence of an Event of Default such Grantor
shall promptly notify the Collateral Agent thereof and, at the Collateral
Agent’s reasonable request, pursuant to an agreement in form and substance
reasonably satisfactory to the Collateral Agent, either (i) cause the issuer to
agree to comply with instructions from the Collateral Agent as to such
securities, without further consent of any Grantor or such nominee, or
(ii) arrange for the Collateral Agent to become the registered owner of the
securities.

ARTICLE IV

Remedies

SECTION 4.01 Remedies upon Default.

(a) Upon the occurrence and during the continuance of an Event of Default, it is
agreed that the Collateral Agent shall have the right to exercise any and all
rights afforded to a secured party with respect to the Obligations under the
Uniform Commercial Code (including the New York UCC) in any applicable
jurisdiction or other applicable law and also may (i) require each Grantor to,
and each Grantor agrees that it will at its expense and upon request of the
Collateral Agent forthwith, assemble all or part of the Collateral as directed
by the Collateral Agent and make it available to the Collateral Agent at a place
and time to be designated by the Collateral Agent that is reasonably convenient
to both parties; (ii) occupy any premises owned or, to the extent lawful and
permitted, leased by any of the Grantors where the Collateral or any part
thereof is assembled or located for a reasonable period in order to effectuate
its rights and remedies hereunder or under law, without obligation to such
Grantor in respect of such occupation; provided that the Collateral Agent shall
provide the applicable Grantor with notice thereof prior to or promptly after
such occupancy; (iii) exercise any and all rights and remedies of any of the
Grantors under or in connection with the Collateral, or otherwise in respect of
the Collateral; provided that the Collateral Agent shall provide the applicable
Grantor with notice thereof prior to or promptly after such exercise; and
(iv) subject to the mandatory requirements of applicable law and the notice
requirements described below, sell or otherwise dispose of all or any part of
the Collateral securing the Obligations at a public or private sale or at any
broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as the Collateral Agent shall deem appropriate. The Collateral
Agent shall be authorized at any such sale of securities (if it deems it
advisable to do so) to restrict the prospective bidders or purchasers to Persons
who will represent and agree that they are purchasing the Collateral for their
own account for investment and not with a view to the distribution or sale
thereof, and upon consummation of any such sale the Collateral Agent shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Collateral so sold. Each such purchaser at any sale of Collateral shall hold
the property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which such

 

-12-



--------------------------------------------------------------------------------

Grantor now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted.

(b) The Collateral Agent shall give the applicable Grantors ten days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also hereby waived and released
to the extent permitted by law), the Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to such Secured Party from any Grantor as a credit against the purchase
price, and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to any
Grantor therefor. For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Obligations paid in full. As an alternative to exercising
the power of sale herein conferred upon it, the Collateral Agent may proceed by
a suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a court
appointed receiver. Any sale pursuant to the provisions of this Section 4.01
shall be deemed to conform to the commercially reasonable standards as provided
in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

Each Grantor irrevocably makes, constitutes and appoints the Collateral Agent
(and all officers, employees or agents designated by the Collateral Agent) as
such Grantor’s true and lawful agent (and attorney-in-fact) during the
continuance of an Event of Default and after notice to the Borrower of its
intent to exercise such rights, for the purpose of (i) making, settling and
adjusting claims in respect of Article 9 Collateral under policies of insurance,
endorsing the name of such Grantor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance, (ii) making all
determinations and decisions with respect thereto and (iii) obtaining or
maintaining the policies of insurance required by Section 6.07 of the Credit
Agreement or paying any premium in whole or in part relating thereto. All sums
disbursed by the Collateral Agent in connection with this paragraph, including
reasonable

 

-13-



--------------------------------------------------------------------------------

attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, within ten days of demand, by the Grantors to the Collateral Agent
and shall be additional Obligations secured hereby.

SECTION 4.02 Application of Proceeds.

(a) The Collateral Agent shall apply the proceeds of any collection or sale of
Collateral, including any Collateral consisting of cash, in accordance with
Section 8.04 of the Credit Agreement.

(b) The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money therefor by the Collateral Agent or of the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

(c) In making the determinations and allocations required by this Section 4.02,
the Collateral Agent may conclusively rely upon information supplied by the
Administrative Agent as to the amounts of unpaid principal and interest and
other amounts outstanding with respect to the Obligations, and the Collateral
Agent shall have no liability to any of the Secured Parties for actions taken in
reliance on such information, provided that nothing in this sentence shall
prevent any Grantor from contesting any amounts claimed by any Secured Party in
any information so supplied. All distributions made by the Collateral Agent
pursuant to this Section 4.02 shall be (subject to any decree of any court of
competent jurisdiction) final (absent manifest error), and the Collateral Agent
shall have no duty to inquire as to the application by the Administrative Agent
of any amounts distributed to it.

ARTICLE V

Subrogation and Subordination

SECTION 5.01 Contribution and Subrogation. Each Grantor (a “Contributing Party”)
agrees (subject to Section 5.02) that, in the event assets of any other Grantor
(the “Claiming Party”) shall be sold pursuant to any Collateral Document to
satisfy any Obligation owed to any Secured Party, the Contributing Party shall
indemnify the Claiming Party in an amount equal to the greater of the book value
or the fair market value of such assets, in each case multiplied by a fraction
of which the numerator shall be the net worth of the Contributing Party on the
date hereof and the denominator shall be the aggregate net worth of all the
Contributing Parties together with the net worth of the Claiming Party on the
date hereof (or, in the case of any Grantor becoming a party hereto pursuant to
Section 6.14, the date of the Security Agreement Supplement executed and
delivered by such Grantor). Any Contributing Party making any payment to a
Claiming Party pursuant to this Section 5.01 shall be subrogated to the rights
of such Claiming Party to the extent of such payment.

SECTION 5.02 Subordination.

(a) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Grantors under Section 5.01 and all other rights of indemnity,
contribution or subrogation under applicable law or otherwise shall be fully
subordinated to the indefeasible payment in full in cash of the Obligations. No
failure on the part of any Grantor to make the payments required by Section 5.01
(or any other payments required under applicable law or otherwise) shall in any
respect limit the obligations and liabili-

 

-14-



--------------------------------------------------------------------------------

ties of any Grantor with respect to its obligations hereunder, and each Grantor
shall remain liable for the full amount of the obligations of such Grantor
hereunder.

(b) Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Collateral Agent
all Indebtedness owed by it to any Subsidiary shall be fully subordinated to the
indefeasible payment in full in cash of the Obligations.

ARTICLE VI

Miscellaneous

SECTION 6.01 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to any Grantor shall be given to it in care of the Borrower as provided in
Section 10.02 of the Credit Agreement.

SECTION 6.02 Waivers; Amendment.

(a) No failure or delay by the Collateral Agent, any other Agent, any L/C Issuer
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Collateral Agent, any other Agent, the L/C Issuers and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Grantor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 6.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Collateral Agent, any other Agent, any Lender or any L/C Issuer may have had
notice or knowledge of such Default at the time. No notice or demand on any
Grantor in any case shall entitle any Grantor to any other or further notice or
demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 10.01 of the Credit Agreement.

SECTION 6.03 Collateral Agent’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.04 of
the Credit Agreement as if such section were set out in full herein and
references to “the Borrower” therein were references to each Grantor.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, the Borrower agrees to indemnify the Collateral Agent and the other
Indemnitees (as defined in Section 10.05 of the Credit Agreement) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable and documented fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indem-

 

-15-



--------------------------------------------------------------------------------

nitee arising out of, in connection with, or as a result of, the execution,
delivery or performance of this Agreement or any claim, litigation,
investigation or proceeding relating to any of the foregoing agreements or
instruments contemplated hereby, or to the Collateral, whether or not any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from (x) the gross negligence, bad
faith or willful misconduct of such Indemnitee or of any affiliate, director,
officer, employee, counsel, agent or attorney-in-fact of such Indemnitee or
(y) a material breach of this Agreement by such Indemnitee or of any affiliate,
director, officer, employee, counsel, agent or attorney-in-fact of such
Indemnitee.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 6.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section 6.03 shall be payable within ten days of written demand therefor.

SECTION 6.04 Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 6.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Grantors in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any Lender or on its
behalf and notwithstanding that the Collateral Agent, any other Agent, any L/C
Issuer or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended under
the Credit Agreement, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under any Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.

SECTION 6.06 Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts, each of which shall constitute an original but all
of which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile transmission or other
electronic communication shall be as effective as delivery of a manually signed
counterpart of this Agreement. This Agreement shall become effective as to any
Grantor when a counterpart hereof executed on behalf of such Grantor shall have
been delivered to the Collateral Agent and a counterpart hereof shall have been
executed on behalf of the Collateral Agent, and thereafter shall be binding upon
such Grantor and the Collateral Agent and their respective permitted successors
and assigns, and shall inure to the benefit of such Grantor, the Collateral
Agent and the other Secured Parties and their respective successors and assigns,
except that no Grantor shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Grantor and may be amended, modified,
supplemented, waived or released with respect to any Grantor without the
approval of any other Grantor and without affecting the obligations of any other
Grantor hereunder.

 

-16-



--------------------------------------------------------------------------------

SECTION 6.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 6.08 Right of Set-Off. In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender and its Affiliates and each L/C Issuer and its
Affiliates is authorized at any time and from time to time, without prior notice
to the Borrower or any other Grantor, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Grantor and its Subsidiaries)
to the fullest extent permitted by applicable Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other Indebtedness at any time owing by, such Lender and its
Affiliates or such L/C Issuer and its Affiliates, as the case may be, to or for
the credit or the account of the respective Grantors and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates or such
L/C Issuer and its Affiliates hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness. Each
Lender and L/C Issuer agrees promptly to notify the Borrower and the
Administrative Agent after any such set off and application made by such Lender
or L/C Issuer, as the case may be; provided, that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
of each Lender and each L/C Issuer under this Section 6.08 are in addition to
other rights and remedies (including other rights of setoff) that the Collateral
Agent, such Lender and such L/C Issuer may have.

SECTION 6.09 Governing Law; Jurisdiction.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN).

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AGREEMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH GRANTOR AND THE COLLATERAL AGENT CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH
GRANTOR AND THE COLLATERAL AGENT IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR OTHER DOCUMENT
RELATED HERETO.

SECTION 6.10 WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY

 

-17-



--------------------------------------------------------------------------------

CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 6.10 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

SECTION 6.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 6.12 Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement.

SECTION 6.13 Termination or Release.

(a) This Agreement, the Security Interest and all other security interests
granted hereby shall terminate with respect to all Obligations upon the
termination of the Aggregate Commitments and payment in full of all Obligations
(other than (x) obligations under Secured Hedge Agreements not yet due and
payable, (y) Cash Management Obligations not yet due and payable and
(z) contingent indemnification obligations not yet accrued and payable), the
expiration or termination of all Letters of Credit.

(b) Upon (i) any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement or any other Loan Document to any Person
other than any other Loan Party or (ii) the effectiveness of any written consent
to the release of the security interest granted hereby in any Collateral
pursuant to Section 10.01 and Section 9.11(a)(iii) of the Credit Agreement, or
(iii) with respect to any Collateral owned by a Grantor, upon the release of
such Grantor from its obligations under the Guaranty pursuant to Section 4.13 of
the Guaranty, the security interest in such Collateral shall be automatically
released.

(c) Upon the granting of a security interest in any Collateral to another Person
by a Grantor pursuant to Section 7.01(i) and (o) of the Credit Agreement, the
security interest granted to or held by the Collateral Agent in such Collateral
shall be released or subordinated to such security interest granted to such
Person.

 

-18-



--------------------------------------------------------------------------------

(d) Each Grantor shall automatically be released from its obligations hereunder
and the Security Interest in the Collateral of such Grantor shall be
automatically released if such Grantor ceases to be a Restricted Subsidiary or a
Material Subsidiary pursuant to the terms of the Credit Agreement.

(e) In connection with any termination or release pursuant to paragraph (a),
(b), (c) or (d) of this Section 6.13, the Collateral Agent shall execute and
deliver to any Grantor, at such Grantor’s expense, all documents that such
Grantor shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to this Section 6.13 shall be
without recourse to or warranty by the Collateral Agent.

SECTION 6.14 Additional Grantors. Any Person required to become party to this
Agreement pursuant to Section 6.11 of the Credit Agreement may do so by
executing and delivering a Security Agreement Supplement and such Person shall
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Grantor hereunder. The rights and obligations
of each Grantor hereunder shall remain in full force and effect notwithstanding
the addition of any new Grantor as a party to this Agreement.

SECTION 6.15 Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable (until
termination of the Credit Agreement) and coupled with an interest. Without
limiting the generality of the foregoing, the Collateral Agent shall have the
right, upon the occurrence and during the continuance of an Event of Default and
notice by the Collateral Agent to the Borrower of its intent to exercise such
rights, with full power of substitution either in the Collateral Agent’s name or
in the name of such Grantor (a) to receive, endorse, assign and/or deliver any
and all notes, acceptances, checks, drafts, money orders or other evidences of
payment relating to the Collateral or any part thereof; (b) to demand, collect,
receive payment of, give receipt for and give discharges and releases of all or
any of the Collateral; (c) to sign the name of any Grantor on any invoice or
bill of lading relating to any of the Collateral; (d) to send verifications of
Accounts Receivable to any Account Debtor; (e) to commence and prosecute any and
all suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral; (f) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral; (g) to notify, or to require any Grantor to notify,
Account Debtors to make payment directly to the Collateral Agent; and (h) to
use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with all or any of the Collateral, and to do all other acts and
things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Collateral Agent were the absolute owner of the
Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Collateral Agent to make any commitment
or to make any inquiry as to the nature or sufficiency of any payment received
by the Collateral Agent, or to present or file any claim or notice, or to take
any action with respect to the Collateral or any part thereof or the moneys due
or to become due in respect thereof or any property covered thereby. The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct or that of any of
their Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact.

SECTION 6.16 General Authority of the Collateral Agent. By acceptance of the
benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signato-

 

-19-



--------------------------------------------------------------------------------

ry hereto) shall be deemed irrevocably (a) to consent to the appointment of the
Collateral Agent as its agent hereunder and under such other Collateral
Documents, (b) to confirm that the Collateral Agent shall have the authority to
act as the exclusive agent of such Secured Party for the enforcement of any
provisions of this Agreement and such other Collateral Documents against any
Grantor, the exercise of remedies hereunder or thereunder and the giving or
withholding of any consent or approval hereunder or thereunder relating to any
Collateral or any Grantor’s obligations with respect thereto, (c) to agree that
it shall not take any action to enforce any provisions of this Agreement or any
other Collateral Document against any Grantor, to exercise any remedy hereunder
or thereunder or to give any consents or approvals hereunder or thereunder
except as expressly provided in this Agreement or any other Collateral Document
and (d) to agree to be bound by the terms of this Agreement and any other
Collateral Documents.

[Remainder of Page Intentionally Blank]

 

-20-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

EAGLE PARENT, INC.

as Initial Grantor

By:  

/s/ Jason Wright

  Name:   Jason Wright   Title:   President

EGL HOLDCO, INC.

as Initial Grantor

By:  

/s/ Jason Wright

  Name:   Jason Wright   Title:   President

EPICOR SOFTWARE CORPORATION,

as Initial Grantor

By:  

/s/ John D. Ireland

  Name:   John D. Ireland   Title:   Senior Vice President and General Counsel

ACTIVANT GROUP INC.,

as Initial Grantor

By:  

/s/ Kathleen M. Crusco

  Name:   Kathleen M. Crusco   Title:   Chief Financial Officer

ACTIVANT SOLUTIONS INC.,

as Initial Grantor

By:  

/s/ Kathleen M. Crusco

  Name:   Kathleen M. Crusco   Title:   Chief Financial Officer

 

-21-



--------------------------------------------------------------------------------

ACTIVANT INTERNATIONAL HOLDINGS, INC.,

as Initial Grantor

By:  

/s/ Kathleen M. Crusco

  Name:   Kathleen M. Crusco   Title:   Chief Financial Officer

HM COOP LLC,

as Initial Grantor

By:  

/s/ Kathleen M. Crusco

  Name:   Kathleen M. Crusco   Title:   Chief Financial Officer

SPECTRUM HUMAN RESOURCE SYSTEMS CORPORATION,

as Initial Grantor

By:  

/s/ John D. Ireland

  Name:   John D. Ireland   Title:   President

CRS RETAIL SYSTEMS, INC.,

as Initial Grantor

By:  

/s/ John D. Ireland

  Name:   John D. Ireland   Title:   President



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as Collateral Agent

By:  

/s/ Yvonne Brazier

  Name:   Yvonne Brazier   Title:   Manager, Agency



--------------------------------------------------------------------------------

SCHEDULE I

TO THE SECURITY

AGREEMENT

Pledged Equity

 

Grantor

   Issuer      Class of
Equity
Interest      Par
Value      Certificate
No(s)      Number of
Shares      Percentage of
Outstanding
Shares of the
Same Class  of
Equity
Interest                                                                       
  

Pledged Debt

 

Grantor

   Debt Issuer      Description of
Debt      Debt
Certificate
No(s)      Final
Scheduled
Maturity      Outstanding
Principal
Amount                                                              



--------------------------------------------------------------------------------

EXHIBIT I

TO THE SECURITY AGREEMENT

FORM OF SECURITY AGREEMENT SUPPLEMENT

SUPPLEMENT NO. [    ] (this “Supplement”), dated as of [            ], to the
Security Agreement dated as of May 16, 2011 among EAGLE PARENT, INC., a Delaware
corporation, EGL HOLDCO, INC., a Delaware corporation, the Subsidiaries of the
Borrower from time to time party thereto and ROYAL BANK OF CANADA, as Collateral
Agent for the Secured Parties.

A. Reference is made to the credit agreement dated as of May 16, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among EAGLE PARENT, INC., as borrower (the “Borrower”), EGL HOLDCO,
INC. (“Holdings”), ROYAL BANK OF CANADA, as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent (in such capacity,
the “Collateral Agent”), and swing line lender (in such capacity, the “Swing
Line Lender”), each Lender from time to time party thereto and each other party
thereto.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Security
Agreement referred to therein.

C. The Grantors have entered into the Security Agreement in order to induce the
Lenders to make Loans and the L/C Issuers to issue Letters of Credit and the
Hedge Banks to enter into the Secured Hedge Agreements. Section 6.14 of the
Security Agreement provides that certain Persons may become Grantors under the
Security Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Person (the “New Grantor”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Grantor under the Security Agreement in order to induce the Lenders to make
Loans and the L/C Issuers to issue Letters of Credit and the Hedge Banks to
enter into Secured Hedge Agreements from time to time under the terms of the
Credit Agreement.

Accordingly, the Collateral Agent and the New Grantor agree as follows:

SECTION 1. In accordance with Section 6.14 of the Security Agreement, the New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Grantor hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Grantor, as security for the payment and performance in
full of the Obligations does hereby create and grant to the Collateral Agent,
its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of the New
Grantor’s right, title and interest in and to the Collateral (as defined in the
Security Agreement) of the New Grantor. Each reference to a “Grantor” in the
Security Agreement shall be deemed to include the New Grantor. The Security
Agreement is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its

 

I-1



--------------------------------------------------------------------------------

terms, except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Grantor, and the Collateral Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication shall be as effective as delivery
of a manually signed counterpart of this Supplement.

SECTION 4. The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of the Pledged
Collateral and (b) set forth under its signature hereto is the true and correct
legal name of the New Grantor, its jurisdiction of formation and the location of
its chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Security Agreement.

SECTION 9. The New Grantor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

[Remainder of Page Intentionally Blank]

 

I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

[NAME OF NEW GRANTOR] By:  

 

  Name:     Title:  

Jurisdiction of Formation:

Address Of Chief Executive Office:

ROYAL BANK OF CANADA,

as Collateral Agent

By:  

 

  Name:     Title:  

 

I-3



--------------------------------------------------------------------------------

SCHEDULE I

Pledged Equity

 

Grantor

   Issuer      Class of
Equity
Interest      Par Value      Certificate
No(s)      Number
of Shares      Percentage of
Outstanding
Shares of the
Same Class of
Equity  Interest                                      

Pledged Debt

 

Grantor

   Debt
Issuer      Description of
Debt      Debt
Certificate
No(s)      Final Scheduled
Maturity      Outstanding
Principal
Amount                                



--------------------------------------------------------------------------------

SCHEDULE II

PERFECTION INFORMATION